Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicants' response, arguments, amendments and a Terminal disclaimer filed on 04/20/2022 have been fully considered and are deemed to be persuasive to overcome the rejections previously applied; in said amendment, applicants’ have amended claims 14-15 and 28 and cancelled claims 16-17 and 20-21. Thus, amended claims 14-15, 18, 22-26 and 28-31 are pending in this application for examination. Rejections and/or objections not reiterated from previous office action are hereby withdrawn.
The Terminal Disclaimer filed on 04/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of allowed patent US 10,648,007 B2 has been reviewed and accepted. The Terminal Disclaimer has been recorded.
Withdrawn-Double Patenting
Previous rejection of I. Claims 14-18, 20-26 and 28-29 rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-13 of US 10,648,007 B2, is being withdrawn due to submission of a Terminal Disclaimer.
Previous rejection of II. Claims 14-18, 20-26 and 28-29 rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over: (i) claims 1-18 of US Patent 10,563,235; and (ii) claims 1-20 of US Patent 10,563,236 in view of  McGorrin RJ., (Chapter 1, 2011, American Chemical Society, pages 1-29), is being withdrawn due to claim amendments and persuasive arguments (for details, see applicants’ arguments/remarks dated 04/20/2022; pages 7-8). 
Withdrawn- Claim Rejections: 35 USC § 112(a)
Previous rejection of claims 14-18, 20-26 and 28-29 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for written-description, is being withdrawn due to claim amendments and persuasive arguments (for details, see applicants’ arguments/remarks dated 04/20/2022; page 8).   
Withdrawn-Claim Rejections: 35 USC § 103 (AIA ) 
Previous rejection of claims 14-18, 20-26 and 28-29 rejected under 35 U.S.C. 103(a) as being unpatentable over Honda F., (Vitamins (Japan), 1967, Vol. 36(5): 459-465, reference provided with the Office-action dated 10/13/2020) and in view of Calvin M., (Lawrence Berkeley National Laboratory, 1954, pages 1-44), Toohey et al., (Molecules, 2014, Vol. 19: 12789-12813), Bolten et al, (J. Microbiol. Biotechnol., 2010, Vol. 20(8): 1196-1203) and Gregory et al., (Annu. Rev. Biochem., 1960, Vol. 29: 347-364), is being withdrawn due to claim amendments and persuasive arguments (for details, see applicants’ arguments/remarks dated 04/20/2022; pages 8-9).   
Examiner Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Gregory T. Lowen on 04/27/2022.
The application has been amended as follows:
In the Claims
Cancel withdrawn claims 30 and 31
Allowable Subject Matter
Claims 14-15, 18, 22-26 and 28-29 are allowed.

The following is an examiner’s statement of reasons for allowance: Following a diligent search it was determined that the prior art neither teaches nor suggests a process for the preparation of a mercaptan of formula R-SH consisting of: …, as recited in allowed claims 14-15, 18, 22-26 and 28-29.

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652